          Case 2:18-cv-04006-DWL Document 28 Filed 08/19/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Melissa Randall, et al.,                        NO. CV-18-04006-PHX-DWL
10                  Plaintiffs,
                                                   JUDGMENT OF DISMISSAL IN A
11   v.
                                                   CIVIL CASE
12   PDW Productions LLC, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   August 19, 2019, which granted the parties’ Joint Motion for Approval of the Settlement
19   Agreement, this action is hereby dismissed with prejudice.
20                                            Brian D. Karth
                                              District Court Executive/Clerk of Court
21
22   August 19, 2019
                                              s/ D. Draper
23                                       By   Deputy Clerk
24
25
26
27
28
